 

Exhibit 10.1

 



“FORM OF”

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (the “Agreement”) is entered into as of March
30, 2020 (“Effective Date”), by and between Taronis Technologies, Inc. (the
“Company”) and the investor(s) listed on the signature page attached hereto (the
“Buyer”). The Buyer and Company may be collectively referred to herein as the
“Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, the Company and the Buyer desire to enter into this transaction to
purchase the Securities (as defined below) pursuant to the Registration
Statement (as defined below), which is currently effective and has been declared
effective in accordance with the Securities Act of 1933, as amended (the “1933
Act”), by the United States Securities and Exchange Commission (the “SEC”).

 

WHEREAS, the common stock of Seller is listed for trading on NASDAQ under the
stock symbol ‘TRNX’; and

 

WHEREAS, Seller desires to sell to Buyer, and Buyer wishes to purchase from
Seller, Ten Million (10,000,000) shares of common stock of Seller
(“Securities”), subject to the terms and conditions set forth herein.

 

SECTION 1. PURCHASE AND SALE

 

Section 1.01 Purchase and Sale. Subject to the terms and conditions of this
Agreement, at Closing, Seller shall sell, grant, assign, convey, transfer and
deliver to Buyer, and Buyer shall purchase and acquire from Seller, the
Securities, free and clear of all “Liens” (as defined below).

 

Section 1.02 Purchase Price. The purchase price for the Securities shall be Two
Million Two Hundred Thousand United States Dollars ($2,200,000) (“Purchase
Price”). The Securities have been priced at $0.22 per share, which price is the
closing price of the Company’s common stock as reported by The Nasdaq Capital
Market on the Effective Date.

 

Section 1.03 Deliverables. On March 31, 2020 (the “Closing Date”), (i) the Buyer
shall acquire the Securities by paying the Purchase Price to the Company by wire
transfer of immediately available funds and (ii) the Company shall deliver the
Securities to the Buyer via The Depository Trust Company Deposit / Withdrawal at
Custodian system (“DWAC”).

 

Section 1.04 Closing. On the terms set forth herein, the closing of the
transaction (“Closing”) shall take place by the exchange of electronic
communication (i.e., emails/pdf) of a fully executed version of this Agreement
and completion of the Deliverables in Section 1.03.

 

SECTION 2. REPRESENTATIONS AND WARRANTIES

 

Section 2.01 Buyer’s Representations and Warranties. Buyer represents and
warrants to the Company with respect to only itself that, as of the date hereof
and the Closing:

 

(a) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Buyer and shall constitute the legal, valid
and binding obligation of Buyer enforceable against Buyer in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

   

   

 

(b) No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the consummation by Buyer of the transaction contemplated hereby
will not (i) result in a violation of the organizational documents of Buyer or
(ii) conflict with any agreement to which Buyer is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to Buyer, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which could not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Buyer to perform its
obligations hereunder.

 

Section 2.02 Representations and Warranties of the Company. The Company
represents and warrants to Buyer that, as of the date hereof and the Closing:

 

(a) Shelf Registration Statement. The Company has prepared and filed in
conformity with the requirements of the 1933 Act and the published rules and
regulations thereunder (the “Rules and Regulations”) adopted by the SEC a
“shelf” registration statement on Form S-3 (No. 333-230854), which became
effective on April 24, 2019, including a base prospectus (the “Base Prospectus”)
relating to common stock, preferred stock, warrants, rights or units of the
Company that may be sold from time to time by the Company, in accordance with
Rule 415 of the 1933 Act, and such amendments, including post-effective
amendments, thereof as may have been required to the date of this Agreement. The
term “Registration Statement” as used in this Agreement means such registration
statement, including all exhibits, financial schedules and all documents and
information deemed to be part of the Registration Statement by incorporation by
reference or otherwise, as amended from time to time, including the information
(if any) contained in the form of final prospectus filed with the SEC pursuant
to Rule 424(b) of the Rules and Regulations and deemed to be part thereof at the
time of effectiveness pursuant to Rules 430A and 430B of the Rules and
Regulations. The term “Preliminary Prospectus” means the Base Prospectus,
together with any preliminary prospectus supplement used or filed with the SEC
pursuant to Rule 424 of the Rules and Regulations. The term “Prospectus” means
the Base Prospectus, any Preliminary Prospectus and any amendments or further
supplements to such prospectus filed with the SEC, and including, without
limitation, the final prospectus supplement (the “Prospectus Supplement”), filed
pursuant to and within the limits described in Rule 424(b) with the SEC in
connection with the proposed sale of the Securities contemplated by this
Agreement through the date of such Prospectus Supplement. Unless otherwise
stated herein, any reference herein to the Registration Statement, any
Preliminary Prospectus, the Statutory Prospectus (as defined below) and the
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein, including pursuant to Item 12 of Form S-3 under the 1933 Act,
which were filed under the Securities Exchange Act of 1934, as amended (the
“1934 Act”), on or before the date hereof or are so filed hereafter. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement any Preliminary Prospectus, the Statutory
Prospectus or the Prospectus shall be deemed to refer to and include any such
document filed or to be filed under the 1934 Act after the date of the
Registration Statement, any such Preliminary Prospectus, the Statutory
Prospectus or Prospectus, as the case may be, and deemed to be incorporated
therein by reference.

 

 2 

   

 

(b) Authorization; Enforcement; Validity. The Company is a corporation, duly
authorized and in good standing under the laws of the State of Delaware has the
requisite power and authority to enter into and perform its obligations under
this Agreement and to issue the Securities in accordance with the terms hereof
and thereof. The execution and delivery of this Agreement by the Company, and
the consummation by the Company of the transaction contemplated hereby
(including, without limitation, the issuance of the Securities) has been duly
authorized by the Company’s board of directors and (other than (x) the filing
with the SEC of the Prospectus Supplement to the Registration Statement, which
shall occur on the Closing Date hereof and (y) any other filings as may be
required by any state securities agencies (collectively, the “Required Filings”)
no further filing, consent or authorization is required by the Company, its
subsidiaries, their respective boards of directors or their stockholders or
other governing body. This Agreement has been duly executed and delivered by the
Company, and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law.

 

(c) Issuance of Securities. The issuance of the Securities is duly authorized by
the Company and the Securities, when issued, shall be validly issued, fully paid
and non-assessable and free from all preemptive or similar rights, mortgages,
defects, claims, liens, pledges, charges, taxes, rights of first refusal,
encumbrances, security interests and other encumbrances (collectively “Liens”)
with respect to the issuance thereof.

 

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transaction contemplated
hereby (including, without limitation, the issuance of the Securities and the
registration of the Securities pursuant to the Registration Statement) will not
(i) result in a violation of the Company’s Certificate of Incorporation
(including, without limitation, any certificate of designation contained
therein), Bylaws, certificate of formation, memorandum of association, articles
of association, or other organizational documents of the Company or any of its
subsidiaries, or any capital stock or other securities of the Company or any of
its subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including, without limitation,
foreign, federal and state securities laws and regulations applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected, which violation,
conflict, breach or default, individually or in the aggregate, would have a
material adverse effect on the Company.

 

 3 

   

 

SECTION 3. COVENANTS

 

Section 3.01 From and after the Closing:

 

(a) the Company shall issue irrevocable instructions its transfer agent, and to
any subsequent transfer agent (as applicable, “Transfer Agent”) in a form
acceptable to Buyer (“Irrevocable Transfer Agent Instructions”) to issue
certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of Buyer or its respective nominees, assigns or
successors for/of the Securities;

 

(b) the Company represents and warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 3.01 will be
given by the Company to its Transfer Agent with respect to the Securities, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company, as applicable, to the extent provided in this Agreement;
and

 

(c) if Buyer effects a sale, nomination, assignment or transfer of the
Securities, the Company shall permit the transfer and shall promptly instruct
the Transfer Agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by Buyer to effect such sale, transfer or assignment.

 

(d) Certificates and any other instruments evidencing the Securities shall not
bear any restrictive or other legend.

 

(e) While any Securities are outstanding, the Company shall maintain a transfer
agent that participates in the at The Depository Trust Company Fast Automated
Securities Transfer Program (“FAST”).

 

 4 

   

 

SECTION 4. MISCELLANEOUS

 

Section 4.01 Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Florida, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Florida or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the State of Florida. The Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in West Palm Beach, Florida, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such Party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to Buyer or to enforce a
judgment or other court ruling in favor of Buyer. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT, OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

Section 4.02 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
Party and delivered to the other Party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

Section 4.03 Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 

Section 4.04 Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the Parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the Parties or the practical
realization of the benefits that would otherwise be conferred upon the Parties.
The Parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

 5 

   

 

Section 4.05 Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Company and Buyer and contains the
entire understanding of the Parties solely with respect to the matters covered
herein. For clarification purposes, the Recitals are part of this Agreement. No
provision of this Agreement may be amended or waived other than by an instrument
in writing signed by the Company and Buyer.

 

Section 4.06 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been given and delivered: (i) upon receipt,
when delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending Party) or electronic mail; or (iii) one (1) Business
Day after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the Party to receive the same. As
used herein “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
by law to remain closed. The addresses, facsimile numbers and e-mail addresses
for such communications shall be:

 

If to Taronis:

 

Taronis Technologies, Inc.

24980 N. 83rd Avenue, Ste. 100

Peoria, AZ 85383

Telephone: (866) 370-3835

Attention: Legal Department

E-Mail: notices@taronistech.com

 

If to the Transfer Agent:

 

EQ

3200 Cherry Creek Drive South, #430

Denver, CO 80209

Telephone: (303) 282-4800

Facsimile: (303) 282-5800

Attention: Karen Naughton

E-Mail: knaughton@corporatestock.com

 

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the signature page hereto.

 

or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other person as the recipient Party has specified by written
notice given to each other Party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and, with respect to each facsimile
transmission, an image of the first page of such transmission or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

 6 

   

 

Section 4.07 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective nominees, assigns, and
successors including any purchasers of any of the Securities. The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Buyer. Buyer may assign some or all of its rights
hereunder in connection with any transfer of any of its Securities without the
consent of the Company.

 

Section 4.08 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the Parties hereto and their respective permitted nominees, assigns
and successors, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person or entity.

 

Section 4.09 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing. The Company and Buyer shall be
respectively responsible only for its own representations, warranties,
agreements and covenants hereunder.

 

Section 4.10 Further Assurances. Each Party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other Party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transaction contemplated hereby.

 

Section 4.11 Construction. The language used in this Agreement will be deemed to
be the language chosen by the Parties to express their mutual intent, and no
rules of strict construction will be applied against any Party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to Securities,
common stock share price, and any other numbers in this Agreement that relate to
the Securities or common stock shall be automatically adjusted for any stock
splits, stock dividends, stock combinations, recapitalizations or other similar
transactions that occur with respect to the common stock from the Parties’
signing of this Agreement through Closing.

 

Section 4.12 Remedies. Buyer, and in the event of nomination, assignment or
succession by/of Buyer of its rights and obligations hereunder, each holder of
Securities, shall have all rights and remedies set forth in this Agreement and
all of the rights which such holders have under the law. Any person having any
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under this Agreement, any remedy at law would inadequate relief
to Buyer. The Company therefore agrees that Buyer shall be entitled to specific
performance and/or temporary, preliminary and permanent injunctive or other
equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving actual damages and without posting a bond or
other security. The remedies provided in this Agreement shall be cumulative and
in addition to all other remedies available under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief).

 

[SIGNATURE PAGE FOLLOWS]

 

 7 

   

 

IN WITNESS WHEREOF, Taronis and Buyer have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 

  TARONIS TECHNOLOGIES, INC.         By:                      Name:     Title:  

 



 8 

 



 

IN WITNESS WHEREOF, Taronis and Buyer have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 

  BUYER:         By:     Name:                      Title:         Contact
Information:           [ADDRESS]           Phone:     Facsimile:     Email:    

 

 9 

 